FILED
                            NOT FOR PUBLICATION                              MAR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10058

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00806-FJM

  v.
                                                 MEMORANDUM *
JOEL PRICICILIANO PONCE-
RAMIREZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Joel Priciciliano Ponce-Ramirez appeals from his guilty-plea conviction and

21-month sentence for illegal re-entry after deportation, in violation of 8 U.S.C.

§ 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Ponce-Ramirez’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss the appeal in light of the valid appeal waiver. See United States v. Nguyen,

235 F.3d 1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                    10-10058
3   10-10058